DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2020 has been entered. Claims 1-3, 5, 8, 11, 17, 18, 31-33, 36, 37, 44, 47, 49, 50, 57, 59, 61, 68, 85, 89, 91, 95, 97 and 160-170 are pending, of which claims 165-170 are new, and claims 2 and 89 are withdrawn. Claims 4, 6, 7, 9, 10, 12-16, 19-30, 34, 35, 38-43, 45, 46, 48, 51-56, 58, 60, 62-67, 69-84, 86-88, 90, 92-94, 96 and 98-159 are cancelled. No new matter has been added.
The previous rejections under 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020 and 01/27/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5, 8, 11, 18, 31-33, 36, 37, 44, 47, 49, 50, 57, 59, 61, 68, 85, 91, 95, 97, 160-165 and 168-170 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0171518 A1 (Dunn) in view of US 6022637 (Wilson), US 2005/0175894 A1 (Visco) and US 3553019 (Bushrod).

    PNG
    media_image1.png
    268
    471
    media_image1.png
    Greyscale

Regarding claims 1, 3, 5, 31, 44, 47, 49, 50, 57, 61, 68, 85, 97, 160-165 and 168-170, Dunn discloses a 3D electrode structure 10 for a rechargeable-battery (secondary cell) [0004] including a plurality of electrode rods 12 arranged in an array 14 [0022] and coated on exterior surfaces thereof with an ion-conducting dielectric material 16 swelled with a solution containing an electrolyte dissolved in a solvent (liquid non-aqueous electrolyte which provides for ionic charge transfer) [0024], which extend through a second electrode material 18 [0026]. See Fig. 1, reproduced above. The second electrode material 18 is substantially in the shape of a plate including an array of apertures, each rod electrode 12 extending a length along an alignment axis passing through an aperture, and the plurality of rod electrodes 12 are separated from the second electrode material 18 by the ion-conducting dielectric material 16 such that the rod electrodes are not in direct physical contact or electrical contact with the plate electrode and do not touch the plate electrode so as to prevent an electrical short. The 
Dunn does not teach a plurality of plate electrodes separated by electrolyte, wherein each plate electrode comprises a current collector and each of the rod electrodes individually extend through the plurality of plate electrodes. Wilson however teaches a battery configuration for obtaining a large area of the anode-to-cathode contact through electrolyte in order to obtain high current-generating capability (19:57-61, 20:49-61), wherein the cathode is composed of a plurality of parallel flat plates 201, 215, 216, 217 stacked with electrolyte 213 therebetween, each electrically connected to a cathode electrical connection 206 by respective screws 270, 271, 272, 273 (current collectors), and each having a plurality of holes 211 storing electrolyte 213 therein (20:13-29), and wherein the anode is composed of a plurality of rods 262, 265, 266 placed in the electrolyte-lined holes in the cathode plates (20:30-39), each rod 262, 265, 266 extending a length along an independent alignment axis passing through an aperture of each plate 201, 215, 216, 217 such that each rod individually extends through the 

    PNG
    media_image2.png
    329
    540
    media_image2.png
    Greyscale

The combination of Dunn and Wilson does not teach that the 3D electrode structure is a part solid part fluid electrochemical cell and includes one or more porous rod electrodes providing for an active cathode flow and one or more solid rod electrodes not comprising a porous material, however, Visco teaches that a Li/air cell (flow battery) having lithium metal anodes (solid electrodes not having a porous material) [0084] and porous air electrodes (the 
The combination of Dunn, Wilson and Visco does not specifically teach forming at least one of the rod electrodes as a porous electrode comprising a porous material together with at least one of the rod electrodes as a solid electrode not comprising a porous material. Bushrod however teaches a battery in which savings are made in overall weight and quantity of expensive conductive material [1:66-70], having rod electrodes comprising a finger formed by a conducting spine surrounded by active material which in turn is surrounded by insulating material serving to isolate it from adjacent electrodes [1:71-2:15], wherein the rod electrodes comprise both fingers 24 incorporating positive active material and fingers 25 incorporating negative active material [3:65-4:29]. See Figs. 3, 4. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the rod electrodes in the 3D electrode structure of the combination to include both positive rod electrodes and negative rod electrodes, as in Bushrod, because it is known as an effective arrangement which can provide savings in in overall weight and quantity of expensive conductive material. Note that because Visco teaches porous positive electrodes and non-porous negative electrodes, the combination of positive and negative rod electrodes in the combination results in a combination of porous rod electrodes and non-porous rod electrodes. Note also that Dunn teaches that the rod prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See MPEP 2144.06 I. 
The cumulative surface area of the plurality of plate electrodes may constitute a first surface area, the cumulative surface area of each aperture array may constitute a second surface area, the cumulative surface area of each of the solid rod electrodes may constitute a third surface area, and the cumulative surface area of each of the plurality of porous rod electrodes may constitute fourth surface area.
The combination does not specifically disclose a ratio of the second surface area to the first surface area or a ratio of the second surface area to the sum of the third surface area and the fourth surface area, or the claimed dimensions of the plate electrodes, distance therebetween, rod electrodes, and apertures. However, these ratios are determined by the number, size, and spacing of the apertures and the electrodes therein and the number, size, and spacing of the plate electrodes. Dunn teaches that the sizes and spacings of the apertures may be chosen as appropriate [0034], and that minimizing the volume occupied by the electrolyte 16 increases the areal capacity of the battery, shorter electrolyte distance leads to lower ohmic loss, and the aspect ratios of the electrodes affects the battery capacity [0028]. Wilson teaches that the current-generating capacity is determined by the area of the anode-to-cathode contact through the electrolyte and various areas can be obtained by various cross-In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP 2144.05 II.
Regarding claim 11, Dunn further discloses that the plate electrode may be a porous material [0057]. Dunn does not specifically disclose the porosity of the material, however the claimed range of 10% to 99% is close enough to 0% to 100% to be at least obvious.
Regarding claim 18, Dunn further discloses that the plate electrodes may comprise a carbon material [0037].
Regarding claim 32, Dunn further discloses that the rod electrodes may comprise a carbon material [0030].

Regarding claim 37, Dunn further discloses that the plate electrode may comprise lithium cobalt oxide [0031].
Regarding claim 59, Dunn further discloses that the electrolyte may be solid [0035].
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0171518 A1 (Dunn) in view of US 6022637 (Wilson), US 2005/0175894 A1 (Visco) and US 3553019 (Bushrod), as applied to claims 1, 3, 5, 8, 11, 18, 31-33, 36, 37, 44, 47, 49, 50, 57, 59, 61, 68, 85, 91, 95, 97, 160-165 and 168-170 above, and further in view of US 2010/0047671 A1 (Chiang).
The combination of Dunn, Wilson, Visco and Bushrod teaches the electrochemical cell of claim 1, as shown above, but does not teach an in-line sensor. Chiang teaches providing reference electrodes in a flow battery in order to monitor the state of charge and discharge of the flowable redox compositions such that the operating conditions of the cells, which may include flow rates, can be adjusted to optimize power density via changes in the distribution of voltage [0130]. Therefore, it would have been obvious to one of ordinary skill in the art that the time of invention to include an in-line sensor operationally arranged to determine a property of the flowable ion-storing redox composition, as in Chiang, in the electrochemical cell taught by Dunn and Visco, with the reasonable expectation of optimizing power density.
Claims 166 and 167 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0171518 A1 (Dunn) in view of US 6022637 (Wilson), US 2005/0175894 A1 (Visco) and , as applied to claims 1, 3, 5, 8, 11, 18, 31-33, 36, 37, 44, 47, 49, 50, 57, 59, 61, 68, 85, 91, 95, 97, 160-165 and 168-170 above, and further in view of US 2009/0130504 A1 (Van Burdine).
The combination of Dunn, Wilson, Visco and Bushrod teaches the electrochemical cell of claims 31 and 49, as shown above, but does not teach that the air (the flowable ion-storing redox composition/active cathode flow provided within at least a portion of the porous rod electrodes) is provided by a pump. Van Burdine however teaches an electrochemical cell comprising a cylindrical electrode 25 that is an air cathode (a porous rod electrode) in which air or oxygen containing gas flows through a hollow center of the electrode 25 [0047], wherein a pump can be used to increase the pressure of the air or oxygen flow to the cathode [0040]. See Fig. 2. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use a pump, as in Van Burdine, to provide the air to the porous rod cathode of the combination, because it could increase the pressure of the air flow to the cathode.

Response to Arguments
Applicant's arguments filed 08/05/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that Wilson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wilson is directed to increasing the .
In response to applicant's argument that the electrically conductive flux “electrolyte” of Wilson would render the electrochemical cell of Dunn inoperable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the rejection does not rely on incorporating Wilson’s flux into the cell of Dunn, but rather, only on applying the overall architecture of Wilson’s cell to the secondary electrochemical cell of Dunn. In other words, only the physical structure of Wilson, not any of Wilson’s chemical compositions, are applied to Dunn, while maintaining Dunn’s ionically conductive and electrically insulating electrolyte, such that Dunn’s electrolyte provides ionic transport between the plurality of plate electrodes.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation comes from both Wilson and Dunn. Specifically, Wilson .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
In response to applicant's argument that the references fail to show that the porous rod electrodes have a hollow cavity, it is noted that such cavity has not been sufficiently defined in the claims in order to distinguish over a pore of the porous material. Thus the porous rod electrodes taught by the combination of Dunn and Visco are considered to inherently possess a hollow cavity. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments that the claimed electrochemical cell has more homogenous voltage, faster ionic transport, higher utilization and increased rate capability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Specifically, the applicant argues that these benefits result from the electrolyte providing ionic transport between the parallel plate electrodes and from the presence of multiple porous rod electrodes going through the entire thickness of the plate electrodes, which are features that would be obvious based on the combination of Wilson and Visco with Dunn.
The declaration under 37 CFR 1.132 filed 08/05/2020 is insufficient to overcome the rejection of claims 1, 3, 5, 8, 11, 18, 31-33, 36, 37, 44, 47, 49, 50, 57, 59, 61, 68, 85, 91, 95, 97 and 160-164 under 35 USC 103 based upon Dunn, Wilson and Visco as set forth in the last Office action because: the evidence is not commensurate in scope with the claims. Specifically, the declaration cites only one example of a full cell using lithium rods and LiCoO2 perforated In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); MPEP 716.02(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727